DETAILED ACTION
This communication is a non-final office action on the merits on patent application 17/246726, attorney docket 151277.02 which is a continuation of 16701122, filed 12/02/2019, now U.S. Patent #11031477. 16701122 is a division of 15853867, filed 12/25/2017, now U.S. Patent #10541309 so has a claimed effective filing date of 12/25/2017 and is assigned to United Microelectronics Corp. The present application was filed on or after March 16, 2013 and is being examined under the first inventor to file provisions of the AIA . Claims 1-12 are pending and are considered below. Note that examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and claim 12 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Nulty et al. (U.S. 6,066,555).

As for claim 1, 
Nulty teaches in figures 4A-4L method for fabricating a semiconductor device, comprising: 
providing a substrate (400);
forming a first gate (415, left of figure) and a second gate (415 center) on the substrate with a gap between the first and second gates, wherein the first gate has a first sidewall, and the second gate has a second sidewall directly facing the first sidewall,
and wherein a first sidewall spacer (435) is disposed on the first sidewall,
and a second sidewall spacer (435) is disposed on the second sidewall;
depositing a contact etch stop layer (440) on the first and second gates and on the first and second sidewall spacers;
subjecting the contact etch stop layer to a plasma etching process to trim a corner portion of the contact etch stop layer (figure 4j/4k, see [column 12, paragraph 5]);
and depositing an inter-layer dielectric layer (450) on the contact etch stop layer and into the gap (shown in figure 4g).

As for claim 2, 
Nulty teaches the method according to claim 1,
and Nulty teaches that the corner portion of the contact etch stop layer is adjacent to a top portion of each of the first and second sidewall spacers.

As for claim 3,
Nulty teaches the method according to claim 1,
wherein the contact etch stop layer is a tensile-stressed contact etch stop layer (the CESL is SiN, known to be a tensile stressor, [co11 par6].

As for claim 4,
Nulty teaches the method according to claim 1 and teaches depositing a protection layer (455 is a mask) on the contact etch stop layer before subjecting the contact etch stop layer to the plasma etching process.

As for claim 12,
Nulty teaches the method according to claim 1, and teaches a source/drain region (445) is disposed in the substrate between the first and second gates.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nulty. 

As for claim 7, 
Nulty teaches the method according to claim 1,
wherein the plasma etching process is carried out with a flowrate of an etchant gas containing fluorine ranging 10~500 (85 sccm of CF6), a flowrate of a carrier gas ranging 100~500 sccm (He 100sccm), but does not teach a RF bias power ranging between 500~2000 Watts (225W) at a frequency of approximately 13.6 Mhz. However, the RF bias power and frequency are result dependent variables which one skilled in the art can adjust through routine experimentation without a surprising result to adjust the etchrate. So, using the claimed range and frequency would have been obvious.   

As for claim 8, 
Nulty makes obvious the method according to claim 7,
But does not teach that the etchant gas containing fluorine comprises NF3.
However, CF6 and NF3 both provide a fluorine plasma so are functional equivalents.  Therefore, as the functions are equivalent, in the absence of unexpected results, which have not, been disclosed in the disclosure, it would be obvious to substitute water for alcohol, as one of ordinary skill in the art would know to try functional equivalents. See MPEP §803.02).


As for claim 9,
Nulty makes obvious the method according to claim 7, and teaches that the carrier gas comprises He. ([co12 par5]).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nulty in view of Cheng et al. (U.S. 2016/0087037).

As for claim 10,
Nulty teaches the method according to claim 1 but does not teach polishing the inter-layer dielectric layer and the contact etch stop layer to expose a top surface of each of the first and second gates;
and replacing the first and second gates with first and second metal gates,
respectively.
However, Cheng teaches in figure s 1g- 1I polishing the inter-layer dielectric layer (136) and the contact etch stop layer (the polish stops on the CESL) to expose a top surface of each of the first and second gates (dummy gates comprise 112 and 114);
and replacing the first and second gates with first and second metal gates (144/146),
It would have been obvious to one skilled in the art at the effective filing date of this application to convert the gates of Nulty to the gates taught by Cheng because the metal gates because the metal gates can be tuned with work function metals to the channels. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 11. 
Nulty in view of Cheng makes obvious the method according to claim 10,
And in the combination, Cheng teaches that the first and second metal gates comprise aluminum [0052].
It would have been obvious to one skilled in the art at the effective filing date of this application to use aluminum as a work function metal to tune the gate of an NMOS device One skilled in the art would have combined these elements with a reasonable expectation of success.

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not teach or make obvious a silicon dioxide protection layer formed on the CESL prior to the etch. Claim 6 depends form claim 5 and carries the same novel limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/           Primary Examiner, Art Unit 2893